DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/579,592 filed on November 22, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are still pending, with claims 1, 17 and 24 being currently amended.

Response to Arguments
On page 6 of the remarks filed November 22, 2022, Applicant argues:
As stated in MPEP 2131, "[a] claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." MPEP 2131; quoting Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). "The identical invention must be shown in as complete detail as is contained in the ... claim." Id.; quoting Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The MPEP further states that the elements in the allegedly anticipatory reference "must be arranged as required by the claim." Id.; citing In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). 
In this case, Mu does not and cannot anticipate at least claim 1 because Mu describes an inductive charging system, rather than an automatic conductive charging system, as recited in claim 1. More specifically, claim 1 recites, in part, "An automatic conductive charging station ... ." Contrary to the Office Action's contention, Mu is not directed to a conductive charging station but rather to an automatic inductive charging system. This is evident by the disclosure of Mu, which has as its title an "Intelligent wireless power transferring system with automatic positioning." Mu is also entirely silent regarding conductive charging.

Examiner respectfully disagrees. Examiner notes that figure 2 of Mu discloses a cable which conducts electricity from a base station 180 to the mobile station 105. Thus, the charging station 100 is a conductive charging station. Examiner notes that the prior 

On page 6 of the remarks filed November 22, 2022, Applicant argues:
Further, claim 5 recites "the extension mechanism includes a compliant track extending between the proximal end and the distal end." The Examiner contends that Mu discloses the claimed compliant track with cable 120. Although the Examiner refers to FIG. 2, cable 120 is also shown in FIG. 8, reproduced below. 
As seen in FIG. 8, cable 120 is presented by Mu as too flexible to deploy mobile housing 105 (see FIG. 2) by pushing it away from its base station 180. Further, Mu states, "As the mobile housing moves about the car 1, the cable can be extended and retracted. The cable 120 may be quite long, allowing the mobile housing 105 to freely travel about [i.e., around] one car 1, or multiple numbers of cars in a parking lot" (emphasis added). 
 
In contrast, the claimed compliant track, via the dependence of claim 5, is included in the "extension mechanism [that is] extendable and retractable with respect to the station housing in a linear direction" as recited in claim 1.

Examiner respectfully disagrees. Examiner notes claim 5 recites a “compliant track” which Examiner interpreted to be flexible. A “cable” (the term used by Mu) is generally understood to be flexible. Figure 2 as well as fires 3 and 4 clearly illustrate a linear extension of the cable 120. Figure 8 rather uses a symbol (“//”) in the drawing which indicates that it is a block diagram rather than an illustration. Since figures 2 and 3 clearly illustrates that the cable can extend linearly, Examiner contends that the cable 120 qualifies as a “compliant track extending between the proximal end and the distal end”.

On pages 8-9 of the remarks filed November 22, 2022, Applicant argues:
In this case, Mu describes an inductive charging system in which no plug mating is required. As is known, inductive chargers can operate with various 

Examiner respectfully disagrees. Examiner notes that Mu discloses a stand 180 with a retractable cable (see column 8, lines 26-43). A retractable cable is generally understood to operate on a spool mechanism (which is a platform with rotates angularly with respect to some axis). Thus, Mu implies the rotatable platform but does not explicitly illustrate or describe it or indicate the orientation of the rotatable platform. Therefore, Examiner relied on an obviousness type rejection. The secondary reference is used only to illustrate more specifically a feature that is implied but not expounded upon. Thus, Applicant’s argument that including a feature in Mu which is likely already present but just not adequately described is “unreasonable” or “impermissible hindsight” falls flat.

On page 9 of the remarks filed November 22, 2022, Applicant argues:
Bianco describes an overhead arrangement from which a charging wire is suspended. The wire is handled manually by a user and does not automatically couple to the vehicle. See FIG. 26. This manual manipulation by the user is especially evident in that Bianco provides a point of sale (POS) terminal onto the end of the wire itself, where the user can complete a purchase of electrical power to charge the vehicle. Apart of generally relating to vehicle charging, the disclosure of Bianco is irrelevant to both that of Mu and the present application, 
Additionally, Applicant has already shown that amended independent claims 1 and 17 are patentable over Mu, and any modification of Mu by Bianco to arrive at the claimed subject matter would either be inappropriate, as it would change the very nature of Mu's system from an inductive to a conductive system, and would also render Mu inoperable (or Bianco) as intended. 
Bianco is directed to an overhead power cable management system in contrast to both the claimed invention and Mu. See Bianco, title. Further, the cable in Bianco is extended and retracted vertically, again in contrast with the claimed invention and Mu. See Bianco, for example, FIGS. 2, 11, and 18. Further still, Bianco requires manual deployment by a user who "manually pull[s the power cable] to an extended position" (emphasis added) in contrast to the claimed invention and Mu. See Bianco, claim 12 and paragraphs [0013] and [0019].

Examiner respectfully disagrees. Bianco and Mu (as well as the instant application) each disclose electric vehicle charging systems (see abstracts), and as such are analogous references. Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Though Bianco may disclose other features which are not necessary to include in the system, the Bianco reference itself provides a motivation to use the cable and sprocket system. Thus, by providing an analogous reference which contains the missing feature and a motivation for applying it to the primary reference Examiner has indeed made a prima facie case of obviousness.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 11-14, 17-18, 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mu US Patent 9,660,487 in view of Wu et al. US PGPUB 2016/0101701.
Regarding claim 1, Mu discloses an automatic conductive charging station for charging an electrical vehicle [fig. 2] comprising: 

an alignment mechanism accommodated in the station housing  [column 8, lines 10-25, the mobile docking device 105 can be housed in the base station], the alignment being configured to move and align a charge provider with respect to the electrical vehicle, the alignment mechanism [figs. 3-4, lift jack 132 attached to one end of the cable 120 that raises and lowers platform 110; col. 6, lines 12-34] including: 
an extension mechanism extendable and retractable with respect to the station housing in a linear direction that is normal to the vertical axis [column 2, lines 53-60; column 8, lines 10-25; fig. 2, cable 120 is retractable and extendable in the horizontal direction]; and 
a lift jack disposed at a distal end of the extension mechanism and actuatable to vertically raise and lower a jack platform with respect to the vertical axis [figs. 3-4, lift jack 132 attached to one end of the cable 120 that raises and lowers platform 110; col. 6, lines 12-34].
Mu does not explicitly disclose the charge provider is a plug.
However, Wu discloses an electric vehicle charging system with an alignment mechanism [figs. 1-3], wherein the charge provider is a plug [pars. 21-22; a charge delivery device 78 is positioned with respect to the vehicle, the charge delivery device may be a plug or a coil as desired].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Mu to further include the charge provider is a plug since a charge delivery device can be either conductive or inductive depending on the desired design, as taught by Wu (pars. 21-22), and since a plug may allow for a high-voltage source to be connected and standard connectors to be used, as taught by Wu (pars. 24 & 27).
Regarding claim 3, Mu discloses wherein the extension mechanism includes a proximal end opposite the distal end and fixedly attached to the station housing [column 2, lines 53-60; column 8, lines 10-25 fig. 2, cable 120 is retractable into the housing 180 and may be tethered to the housing].
Regarding claim 4, Mu discloses wherein the station housing includes an access port disposed near a housing floor of the station housing to provide access for the distal end of the extension mechanism during extension and retraction [fig. 2].
Regarding claim 5, Mu discloses wherein the extension mechanism includes a compliant track extending between the proximal end and the distal end [fig. 2, cable 120].
Regarding claim 11, Mu discloses wherein the lift jack includes a mechanical linkage adapted to raise and lower the jack platform with respect to a lower base [fig. 4, arm 132].
Regarding claim 12, Mu discloses wherein the mechanical linkage includes a plurality of articulating legs pivotally connected to the jack platform and the lower base, the plurality of articulating legs articulable to translate the jack platform between a raised state and a collapsed state [figs. 4-6; col. 6, lines 12-34; two legs connected at shaft 132].
Regarding claim 13, Mu discloses wherein the lift jack includes a jack motor comprising a jack motor to actuate the lift jack [figs. 4-6; col. 6, lines 12-34; robotic arm implies a motor].
Regarding claim 14, Mu does not explicitly disclose wherein the jack motor and the mechanical linkage are operably connected by a linear screw mechanism having a screwnut axially movable with respect to a threaded rod, the screwnut abutting a leg block disposed on at least one of the plurality of articulating legs.
However, Admitted Prior Art discloses that it is well known in the robotic arts to use a jack motor and screw mechanism to raise and lower a platform. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Mu to further include wherein the jack motor and the mechanical linkage are operably connected by a linear screw mechanism having a screwnut axially movable with respect to a threaded rod, the screwnut abutting a leg block disposed on at least one of the plurality of articulating legs for the purpose of efficiently raising or lowering a platform without using a more expensive hydraulic system, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
NB: Examiner took Official Notice with respect to the above limitation of claim 14 in the Non-Final Rejection mailed June 25, 2021. Applicant did not traverse or did not adequately traverse. Thus, the limitation is being treated as taught by admitted prior art. See MPEP 2144.03.	
Regarding claim 17, Mu discloses a computer-implement method of automatically conductively charging an electric vehicle [col. 2, lines 4-24]; comprising: 
determining by the computer a linear distance and lateral spatial deviation between a charge provider associated with a charging station and an electric vehicle having an underbody receptacle cavity for mating with the charge provider [col. 2, lines 4-24]; 
extending in a linear direction the distal end of an extension mechanism from the charging station base to a position underneath the electric vehicle [retractable and extendable [column 2, lines 53-60; column 8, lines 10-25; fig. 2, cable 120 is retractable and extendable in the horizontal direction]; and 
actuating a lift jack at the distal end of the extension mechanism to raise a jack platform into the receptacle cavity [figs. 3-4, lift jack 132 attached to one end of the cable 120 that raises and lowers platform 110; col. 6, lines 12-34]
Mu does not explicitly disclose the charge provider is a plug or mating the plug with the vehicle.
However, Wu discloses an electric vehicle charging system with an alignment mechanism [figs. 1-3], wherein the charge provider is a plug and the plug is mated with the vehicle [pars. 21-23; a charge delivery device 78 is positioned with respect to the vehicle, the charge delivery device may be a plug or a coil as desired].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Mu to further include the charge provider is a plug, and mating the plug with the vehicle since a charge delivery device can be either conductive or inductive depending on the desired design, as taught by Wu (pars. 21-22), and since a plug may allow for a high-voltage source to be connected and standard connectors to be used, as taught by Wu (pars. 24 & 27).
Regarding claim 18, Mu discloses determining by the computer a lateral spatial deviation between the charging station and an electric vehicle  [col. 2, lines 4-24; col. 7, lines 12-47].
Regarding claim 22, Mu does not explicitly disclose rotating a linear screw mechanism of the lift jack to raise the jack platform.
However, Admitted Prior Art discloses that it is well known in the robotic arts to use a jack motor and screw mechanism to raise and lower a platform. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Mu to further include rotating a linear screw mechanism of the lift jack to raise the jack platform for the purpose of efficiently raising or lowering a platform without using a more expensive hydraulic system, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
NB: Examiner took Official Notice with respect to the above limitation of claim 22 in the Non-Final Rejection mailed June 25, 2021. Applicant did not traverse or did not adequately traverse. Thus, the limitation is being treated as taught by admitted prior art. See MPEP 2144.03.
Regarding claim 24, Mu discloses an automatic conductive charging station for charging an electrical vehicle [fig. 2] comprising: 
a vertical station housing occupying spatial coordinates at a linear distance from a vehicle space intended for the electric vehicle [fig. 1, station housing 180]; 
an alignment mechanism being configured to move and align a charge provider with respect to the electrical vehicle, the alignment mechanism having three translational degrees of freedom of motion, the alignment mechanism accommodated in the station housing [column 2, lines 53-60; column 8, lines 10-25, the mobile docking device 105 can be housed in the base station and can be extended vertical and horizontally in multiple directions]
and configured to: 
linearly extend and retract an extension mechanism in a linear direction with respect to the vehicle space [column 2, lines 53-60; column 8, lines 10-25; fig. 2, cable 120 is retractable and extendable in the horizontal direction]; and 
vertically elevate a lift jack at the distal end in a vertical direction with respect to the vehicle space [figs. 3-4, lift jack 132 attached to one end of the cable 120 that raises and lowers platform 110; col. 6, lines 12-34] until the charge provider is mated with the electric vehicle [figs. 3-4, lift jack 132 attached to one end of the cable 120 that raises and lowers platform 110; col. 6, lines 12-34]. 
Mu does not explicitly disclose the charge provider is a plug or mating the plug with the vehicle.
However, Wu discloses an electric vehicle charging system with an alignment mechanism [figs. 1-3], wherein the charge provider is a plug and the plug is mated with the vehicle [pars. 21-23; a charge delivery device 78 is positioned with respect to the vehicle, the charge delivery device may be a plug or a coil as desired].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Mu to further include the charge provider is a plug, and mating the plug with the vehicle since a charge delivery device can be either conductive or inductive depending on the desired design, as taught by Wu (pars. 21-22), and since a plug may allow for a high-voltage source to be connected and standard connectors to be used, as taught by Wu (pars. 24 & 27).
Regarding claim 25, Mu discloses wherein the alignment mechanism is further configured to laterally move a distal end of the extension mechanism in a lateral direction with respect to the vehicle space [column 2, lines 53-60; column 8, lines 10-25; fig. 2, cable 120 is retractable and extendable in the horizontal direction].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mu US Patent 9,660,487 in view of Wu et al. US PGPUB 2016/0101701, and further in view of Benner US Patent 6,035,983.
Regarding claim 2, Mu does not explicitly disclose a rotatable platform configured to angularly rotate the extension mechanism with respect to the vertical axis.
However, Benner discloses an electric vehicle charging system [col. 3, lines 1-5] comprising a rotatable platform configured to angularly rotate the extension mechanism with respect to the vertical axis [fig. 4, spool 30 angularly rotates (a rotatable platform) with respect to the vertical axis].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Mu to further include a rotatable platform configured to angularly rotate the extension mechanism with respect to the vertical axis for the purpose of charging vehicles in different orientations, and since it has been held to be KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
NB: Examiner took Official Notice with respect to the above limitation of claim 2 in the Non-Final Rejection mailed June 25, 2021. Applicant adequately traversed. Thus, the Benner reference is furnished, but the rejection does not constitute a new grounds of rejection. See MPEP 2144.03.

Claims 6-10 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mu US Patent 9,660,487 in view of Wu et al. US PGPUB 2016/0101701, and further in view of Bianco et al. US PGPUB 2012/0048983.
Regarding claim 6, Mu does not explicitly disclose wherein the compliant track includes plurality of pivotally connected links.
However, Bianco discloses an electric vehicle charging system with an extendable charging terminal wherein the compliant track includes plurality of pivotally connected links [pars. 18, 181, 182; figs. 2, 31A-31B; 87A-87C; a sprocket and chain assembly can be used to move the charging apparatus 100].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Mu to further include wherein the compliant track includes plurality of pivotally connected links for the purpose of moving the charger as needed, as taught by Bianco (pars. 18, 177, 181 & 182).
Regarding claim 7, Bianco as applied in claim 6 discloses the compliant track extends vertically upwards from the proximal end and extends vertically downwards to the distal end when retracted in the station housing [pars. 18, 181, 182; figs. 2, 31A-31B; 87A-87C].
Regarding claim 8, Bianco as applied in claim 6 discloses wherein the plurality of pivotally connected links of the compliant track can accommodate an undulating curve over the length of the compliant track during extension and retraction of the extension mechanism [pars. 18, 181, 182; figs. 2, 31A-31B; 87A-87C].
Regarding claim 9, Bianco as applied in claim 6 discloses wherein the alignment mechanism includes an extension-retraction drive to extend and retract the extension mechanism [pars. 18, 181, 182; figs. 2, 31A-31B; 87A-87C].
Regarding claim 10, Bianco as applied in claim 6 discloses wherein the extension-retraction drive includes a sprocket to mesh with a cog on each of the plurality of pivotally connected links [pars. 18, 181, 182; figs. 2, 31A-31B; 87A-87C].
Regarding claim 19, Mu discloses rotating at least part of the charging station to laterally move the distal end of the extension mechanism with respect to the underbody receptacle cavity.
However, Bianco discloses an electric vehicle charging system which rotates at least part of the charging station to laterally move the distal end of the extension mechanism with respect to the underbody receptacle cavity [pars. 18, 181, 182; figs. 2, 31A-31B; 87A-87C; a sprocket and chain assembly can be used to move the charging apparatus 100].

Regarding claim 20, Mu discloses wherein the extension mechanism further includes: 
a proximate end opposite the distal end and fixedly attached to the charging station base [column 2, lines 53-60; column 8, lines 10-25 fig. 2, cable 120 is retractable into the housing 180 and may be tethered to the housing]; and 
a compliant track extending between the proximate end and the distal end [fig. 2, cable 120].
Regarding claim 21, Bianco as applied in claim 19 discloses meshing a rotatably sprocket in the charging station with a plurality of cogs on the compliant track to extend the extension mechanism [pars. 18, 181, 182; figs. 2, 31A-31B; 87A-87C].

Claims 15-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mu US Patent 9,660,487 in view of Wu et al. US PGPUB 2016/0101701, and further in view of Klausner et al. US PGPUB 2020/0101856.
Regarding claim 15, Mu does not explicitly disclose wherein the lift jack further comprises a compliant structure disposed between the screwnut and the leg block to absorb vertical forces applied to the jack platform.
However, Klausner discloses an electric vehicle charging system with a movable charging transmitter comprising lift jack further comprising a compliant structure disposed between the screwnut and the leg block to absorb vertical forces applied to the jack platform [pars. 41 & 54].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Mu and Wu to further include wherein the lift jack further comprises a compliant structure disposed between the screwnut and the leg block to absorb vertical forces applied to the jack platform for the purpose of damping impact to the device, as taught by Klausner (par. 41).
Regarding claim 16, Klausner as applied in claim 15 discloses wherein the compliant structure is selected from the group comprising a Belleville washer, a spring washer, a split washer, a coil spring, and an elastic washer [pars. 41 & 54; spring].
Regarding claim 23, Mu does not explicitly disclose dissipating vertical forces applied to the jack platform with a compliant structure of the lift jack.
However, Klausner discloses an electric vehicle charging system with a movable charging transmitter comprising dissipating vertical forces applied to the jack platform with a compliant structure of the lift jack [pars. 41 & 54].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Mu to further include dissipating vertical forces applied to the jack platform with a compliant structure of the lift jack to absorb vertical forces applied to the jack platform for the purpose of damping impact to the device, as taught by Klausner (par. 41).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. a
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859